United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1913
                                    ___________

Deborah L. Farstad,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Michael J. Astrue, Commissioner         *
of Social Security Administration,      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                              Submitted: August 5, 2009
                                  Filed: August 11, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Deborah L. Farstad appeals the district court’s1 order affirming the denial of
disability insurance benefits. Farstad alleged disability since March 2003 from bipolar
and severe-anxiety disorders, migraines, and related concentration and memory
problems. Following a November 2005 hearing, where Farstad was counseled, an


      1
       The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota, adopting the report and recommendations of the
Honorable Charles S. Miller, United States Magistrate Judge for the District of North
Dakota.
administrative law judge (ALJ) determined that Farstad’s insured status expired on
March 31, 2006; her severe impairments--obesity, migraines, and bipolar, anxiety, and
personality disorders--did not, alone or combined, meet or medically equal any listed
impairment; her subjective complaints were not entirely credible; and her residual
functional capacity (RFC) precluded her past relevant work, but based on the
testimony of a vocational expert (VE), there were other specified jobs in significant
numbers she could perform. The Appeals Council denied review, and the district
court affirmed. Having carefully reviewed the record, we find that substantial
evidence supports the Commissioner’s denial of benefits. See Van Vickle v. Astrue,
539 F.3d 825, 828 & n.2 (8th Cir. 2008) (standard of review).

       Specifically, we find that the ALJ gave valid reasons for finding that Farstad’s
statements concerning the intensity, duration, and limiting effects of her symptoms
were not entirely credible, including that her complaints were unsupported by and
inconsistent with the medical evidence. See Finch v. Astrue, 547 F.3d 933, 935-36
(8th Cir. 2008) (ALJ may discount testimony which is inconsistent with record as
whole; credibility findings are for ALJ in first instance, and when ALJ explicitly
discredits claimant and gives good reasons for doing so, his judgment is entitled to
deference); Forte v. Barnhart, 377 F.3d 892, 895 (8th Cir. 2004) (lack of objective
medical evidence is one factor ALJ may consider). Further, contrary to Farstad’s
assertions, the ALJ did not summarily reject the RFC opinions of a treating
psychiatrist and nurse practitioner, or reject the nurse practitioner’s opinion solely
because she was not an acceptable medical source; instead the ALJ explained why he
found these opinions inconsistent with the medical evidence and with the record as a
whole. See Owen v. Astrue, 551 F.3d 792, 798-99 (8th Cir. 2008) (treating
physician’s opinion as to nature and severity of claimant’s condition is entitled to
controlling weight if opinion is well-supported by medically acceptable diagnostic
techniques and not inconsistent with other substantial evidence, such as physician’s
own treatment notes); Finch, 547 F.3d at 936 (ALJ may reject conclusion of any
medical expert, whether hired by claimant or government, if it is inconsistent with

                                         -2-
record as whole). The ALJ’s RFC findings are consistent with the medical records
and observations of physicians and others, and with the ALJ’s credibility
determination. See Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (it is ALJ’s
role to determine RFC based on all relevant evidence). Finally, we disagree with
Farstad that the ALJ should have included in his hypothetical to the VE the need for
Farstad to take a two-hour daily nap. See Van Vickle, 539 F.3d at 828
(Commissioner’s decision will not be reversed simply because some evidence may
support opposite conclusion); Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir.
2005) (proper hypothetical sets forth impairments supported by substantial evidence
and accepted as true by ALJ).

      Accordingly, we affirm.
                     ______________________________




                                        -3-